Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of vehicle body structure in claims 1 and 8 including especially the construction of wherein the shock absorber housing (200) and the side reinforcement member (300) comprise stepped joining portions (260, 360) corresponding to and joined to each other as shown in Figure 9 is not taught nor is fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



1. A vehicle body structure comprising:

a fender apron member;

a shock absorber housing joined to the fender apron member; and

a side reinforcement member configured to connect the fender apron member and the shock absorber housing to a lower side of a front pillar and to reinforce a side surface of an engine room, wherein the shock absorber housing and the side reinforcement member comprise stepped joining portions corresponding to and joined to each other.

2. The vehicle body structure according to claim 1, wherein the stepped joining portions comprise:

one or more longitudinal joining portions facing a front collision load direction; and

one or more transverse joining portions facing a lateral load direction.



one or more inclined joining portions facing a lateral load direction in a state of being inclined; and

one or more vertical joining portions facing a vertical load direction.

4. The vehicle body structure according to claim 1, wherein joining portions of the fender apron member and the shock absorber housing comprise:

one or more vertical joining portions facing a vertical load direction;

one or more longitudinal joining portions facing a front collision load direction; and

one or more transverse joining portions facing a lateral load direction.

5. The vehicle body structure according to claim 1, wherein joining portions of the fender apron member and the side reinforcement member comprise: HYU-0503US01-SL -11-



one or more transverse joining portions facing a lateral load direction.

6. The vehicle body structure according to claim 1, wherein the shock absorber housing comprises an expansion portion having opposite sides expanded in an arcuate shape in a form in which a width of an upper surface portion gradually widens toward one side joined to the fender apron member.

7. The vehicle body structure according to claim 1, further comprising:

a first reinforcement portion extending from the fender apron member to cover outer sides of the joining portions of the shock absorber housing and the side reinforcement member and joined to outer surfaces of the shock absorber housing and the side reinforcement member; and

a second reinforcement portion separately adhered to the outer surfaces to reinforce joining portions of the side reinforcement member and the shock absorber housing.

8. A vehicle comprising:



a dash panel;

a fender apron member;

a shock absorber housing joined to the fender apron member; and

a side reinforcement member connected to the fender apron member, the shock absorber housing, a lower end of the front pillar, and the dash panel, wherein the shock absorber housing and the side reinforcement member comprise stepped joining portions corresponding to and joined to each other.

HYU-0503US01-SL -12-

9. The vehicle according to claim 8, wherein the stepped joining portions comprise:

one or more longitudinal joining portions facing a front collision load direction; and

one or more transverse joining portions facing a lateral load direction.

10. The vehicle according to claim 8, wherein the stepped joining portions comprise:

one or more inclined joining portions facing a lateral load direction in a state of being inclined; and

one or more vertical joining portions facing a vertical load direction.

11. The vehicle according to claim 8, wherein joining portions of the fender apron member and the shock absorber housing comprise:

one or more vertical joining portions facing a vertical load direction;

one or more longitudinal joining portions facing a front collision load direction; and

one or more transverse joining portions facing a lateral load direction.

12. The vehicle according to claim 8, wherein joining portions of the fender apron member and the side reinforcement member comprise:



one or more transverse joining portions facing a lateral load direction.

13. The vehicle according to claim 8, wherein the shock absorber housing comprises an expansion portion having opposite sides expanded in an arcuate shape in a form in which a width of an upper surface portion gradually widens toward one side joined to the fender apron member.

14. The vehicle according to claim 8, further comprising:

a first reinforcement portion extending from the fender apron member to cover outer sides of the joining portions of the shock absorber housing and the side reinforcement member HYU-0503US01-SL -13-

and joined to outer surfaces of the shock absorber housing and the side reinforcement member; and

a second reinforcement portion separately adhered to the outer surfaces to reinforce joining portions of the side reinforcement member and the shock absorber housing. HYU-0503US01-SL -14-